     Case 8:20-cr-00127-MWF Document 91 Filed 11/13/20 Page 1 of 5 Page ID #:765



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4    GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
8         E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 20-127-MWF

14               Plaintiff,                  GOVERNMENT’S CONSOLIDATED RESPONSE
                                             TO DEFENDANT’S OMNIBUS OPPOSITION
15                    v.                     TO GOVERNMENT’S MOTIONS IN LIMINE
                                             AND DEFENDANT’S OPPOSITION TO
16   GUAN LEI,                               GOVERNMENT’S MOTION TO COMPEL
                                             RECIPROCAL DISCOVERY
17               Defendant.
                                             Hearing Date: 11/16/2020
18

19

20

21        Plaintiff United States of America, by and through its attorneys
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys William M. Rollins
24   and George E. Pence, hereby files its Consolidated Response to
25   Defendant’s Omnibus Opposition to Government’s Motions in Limine and
26   Defendant’s Opposition to Government’s Motion to Compel Reciprocal
27   Discovery.
28   //
     Case 8:20-cr-00127-MWF Document 91 Filed 11/13/20 Page 2 of 5 Page ID #:766



1         This Response is based on the attached Memorandum of Points and

2    Authorities, the case files and records in this matter and such

3    further evidence and argument as the Court may permit.

4    Dated: November 13, 2020             Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          CHRISTOPHER D. GRIGG
7                                         Assistant United States Attorney
                                          Chief, National Security Division
8
                                                   /s/
9
                                          WILLIAM M. ROLLINS
10                                        GEORGE E. PENCE
                                          Assistant United States Attorney
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 8:20-cr-00127-MWF Document 91 Filed 11/13/20 Page 3 of 5 Page ID #:767



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2         Defendant does not oppose the government’s motions on their

3    merits.     Instead, recognizing that the Court has indicated it will

4    continue the trial date, he has agreed to serve supplemental expert

5    disclosures and produce reciprocal discovery (CR 88) and requests

6    that the Court set a briefing schedule for motions in limine and

7    “defer[]” ruling on them (CR 87).       The government does not object to

8    this approach.

9        The Court, however, should reject defendant’s invitation to deny

10   the government’s pending motions without prejudice.          (CR 87 at 4, CR

11   88 at 4.)    Other than defendant’s unfounded speculation that those

12   motions may be mooted by the parties’ further participation in the

13   meet-and-confer process, he offers no basis for those motions to be

14   denied. 1   He has conceded that his expert disclosures and production

15   of reciprocal discovery are, to date, deficient (CR 88) and, to the

16   extent he has substantively addressed any of the government’s motions

17   in limine, it is to suggest that he opposes any restriction on his

18   ability to offer evidence or argue that the FBI’s investigation of

19   defendant originated with President Trump’s May 23, 2020 Proclamation

20

21
          1 Defendant complains that the government purportedly failed to
22   meet and confer about certain issues raised in its pending motions,
     but the issues identified by defendant (CR 87-88) were raised by the
23   government in briefing (CR 77-79) only after the parties had already
     conferred about a host of topics, including a continuance of the
24   trial date in this case. Defendant not only objected to the
     continuance, he then filed an opposition brief in which he detailed
25   his apparent intent to offer an affirmative defense case (including
     unnoticed defense experts) 15 days before trial (CR 70). Given that
26   the trial will be continued, the government remains open to
     attempting to resolve these disputes without court intervention.
27   Nevertheless, defendant does not identify a single motion from the
     government that is unopposed. (CR 87, 88.) The government’s motions
28   should thus remain pending so that the Court can resolve the parties’
     disputes before trial.
     Case 8:20-cr-00127-MWF Document 91 Filed 11/13/20 Page 4 of 5 Page ID #:768



1    regarding visa applicants from China (CR 87).         If defendant decides

2    not to oppose all or certain aspects of the government’s pending

3    motions, he may simply state as much in whatever substantive

4    responses he ultimately files.      The government should not be required

5    to refile those motions without cause, especially given defendant’s

6    insistence that his trial happen “as soon as possible” (CR 89 at

7    5:6).

8         Moreover, given the current state of the COVID-19 pandemic and

9    defendant’s previous representations that he intends to proceed with

10   a bench trial, once the Court sets a new trial date, the Court should

11   set a deadline by which defendant must file his written waiver of

12   jury trial and conduct a colloquy with defendant to ensure that he

13   intends to knowingly and intelligently waive his right to a trial by

14   jury.   Once defendant’s jury trial waiver is confirmed, the parties

15   and the Court can further confer regarding the unique logistical and

16   safety issues posed by conducting a bench trial in the midst of

17   COVID-19.

18        In short, given that both parties appear to agree that a

19   pretrial briefing schedule is warranted, the government respectfully

20   requests that: (1) the parties be ordered to file a proposed pretrial

21   briefing schedule seven days after the Court sets a new trial date;

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                          2
     Case 8:20-cr-00127-MWF Document 91 Filed 11/13/20 Page 5 of 5 Page ID #:769



1    and (2) the Court set a deadline by which defendant must fully

2    execute his waiver of jury trial, so that the parties and the Court

3    can begin the additional, unique preparations necessary for a safe

4    bench trial during COVID-19.

5    Dated: November 13, 2020             Respectfully submitted,

6                                         NICOLA T. HANNA
                                          United States Attorney
7
                                          CHRISTOPHER D. GRIGG
8                                         Assistant United States Attorney
                                          Chief, National Security Division
9
                                                    /s/
10
                                          WILLIAM M. ROLLINS
11                                        GEORGE E. PENCE
                                          Assistant United States Attorney
12
                                          Attorneys for Plaintiff
13                                        UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
